Citation Nr: 1022675	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right patella with arthritis, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for chondromalacia of 
the left patella with arthritis, currently evaluated as 10 
percent disabling. 

4.  Entitlement to an increased compensable evaluation for 
residuals of a fracture of the third metatarsal with cystic 
changes of the distal area of the first metatarsal of the 
right foot. 

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
September 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein the RO, in part, 
continued a noncompensable disability evaluation for the 
service-connected left ear hearing loss.  This appeal also 
arose from a January 2005 rating action, wherein the RO 
continued a 10 percent disability evaluation for (1) 
hypertension; (2) chondromalacia of the right patella; and 
(3) chondromalacia of the left patella; and (4) continued a 
noncompensable evaluation for the service-connected residuals 
of a fracture of the third metatarsal with cystic changes in 
the distal area of the first metatarsal of the right foot.

In an August 2008 rating action, the RO granted service 
connection for right ear hearing loss.  Thus, the RO 
recharacterized the service-connected hearing loss disability 
as bilateral hearing loss, and assigned an initial 
noncompensable evaluation effective January 15, 2003.   

In December 2008, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  


FINDINGS OF FACT
 
1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  In April 2009, the Veteran failed to appear at VA 
examinations scheduled in connection with his present claims; 
he did not present good cause for his failure to appear. 

3.  The service-connected hypertension is not shown to have 
been manifested by more than diastolic pressure predominantly 
100 or more, systolic pressure predominantly 160 or more, or 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  

4.  The service-connected chondromalacia of the right and 
left patella are not shown to have been manifested by more 
than arthritis with painful motion.  

5.  The service-connected fracture of the third metatarsal 
with cystic changes of the distal area of the first 
metatarsal of the right foot is not shown to have been 
manifested by more than mild residuals of foot injury.  

6.  The service-connected bilateral hearing loss is not shown 
to have been manifested by more than a Level III hearing loss 
in the left ear and a Level II hearing loss in the right ear 
in April 2003, and a Level II hearing loss in each ear in 
April 2007.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an increased evaluation 
in excess of 10 percent for the service-connected 
hypertension are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.655, 4.104, Diagnostic Code 7101 (2009).

2.  The criteria for the assignment of an increased 
evaluation in excess of 10 percent for the service-connected 
chondromalacia of the right patella are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5256 through 
5263 (2009).

3.  The criteria for the assignment of an increased 
evaluation in excess of 10 percent for the service-connected 
chondromalacia of the left patella are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5256 through 
5263 (2009).

4.  The criteria for the assignment of a compensable 
evaluation for the service-connected the third metatarsal 
with cystic changes of the distal area of the first 
metatarsal of the right foot are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5276 through 5284 (2009).

5.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 
4.85 including Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

With regard to the claim for a compensable initial evaluation 
for the service-connected bilateral hearing loss, this appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection. Once service 
connection is granted, a claim is substantiated and 
additional notice is not required.  Therefore, any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

With regard to the claims for an increase evaluation, the 
VCAA duty to notify was satisfied by a letter sent to the 
Veteran in May 2008, which fully addressed what evidence was 
required to substantiate the claims for an increased 
evaluation and the respective duties of VA and a claimant in 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 advising him of the five Dingess elements, to 
specifically include that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decisions on appeal, the claims were fully developed 
and then readjudicated most recently in a January 2010 
Supplemental Statement of the Case (SSOC), which was issued 
after all required notice was provided.  For this reason, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was scheduled for new VA examinations in 
April 2009 to evaluate the severity of his service-connected 
disabilities.  In the December 2008 remand, the Board found 
that new VA examinations were necessary to decide the claims.  
The Veteran, however, failed to appear at the scheduled VA 
examinations, and he has not presented good cause for his 
failure to appear.  See 38 C.F.R. § 3.655; see also Turk v. 
Peake, 21 Vet. App. 565, 569 (2006).  

The Veteran's representative wrote in May 2010 that the 
record contains no indication that the Veteran was notified 
of the examinations.  Regardless of the lack of notice in the 
claims file, a presumption of regularity exists, which 
presumes that VA sent appropriate and timely notice to the 
Veteran of the VA examinations.  The presumption of 
regularity may be rebutted only with clear evidence.   See 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  Neither 
the lack of a copy of the notice in the claims file nor the 
statements of the Veteran's representative indicating that 
the Veteran may not have received notice of the VA 
examinations is insufficient to rebut the presumption of 
regularity.  See Kyhn v. Shinseki, 23 Vet. App. 335, 338-39 
(Vet. App, 2010); Butler v. Principi, 244 F.3d 1337, 1340 
(Fed. Cir. 2001).

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran initially requested, but subsequently 
withdrew his request, for a Board hearing.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the December 2008 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the 
Veteran a letter asking him to identify any health care 
providers having treatment records pertinent to his claim.  
This was accomplished by a February 2009 letter.  The Board's 
December 2008 remand also instructed the AMC/RO to schedule 
the Veteran for VA examinations.  As indicated, this was 
accomplished, but the Veteran failed to appear at the VA 
examinations without good cause.  The Veteran's failure to 
appear at the VA examinations does not negate the RO's 
otherwise substantial compliance with the December 2008 Board 
remand directives.  See Kyhn, 23 Vet. App. at 337.  

For these reason, the Board finds that all of the Board's 
December 2008 remanded directives have been substantially 
complied with and no further remand is not necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. 
App. at 104-05. 

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is seeking higher evaluations for his service-
connected hypertension, chondromalacia of the right and left 
patella, residuals of a fracture of the third metatarsal with 
cystic changes of the distal area of the first metatarsal of 
the right foot, and bilateral hearing loss.  

As indicated, the Board in December 2008 remanded these 
claims to afford the Veteran new VA examinations to determine 
the current severity of the service-connected disabilities.  
On remand, the Veteran was scheduled for appropriate VA 
examinations, but he failed to appear.  When a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b).

As the Veteran's claim for a higher initial evaluation for 
the service-connected bilateral hearing loss arises from an 
original compensation claim, it must be rated based on the 
evidence currently of record.  The remaining claims for an 
increased rating must be denied as a matter of law under 
38 C.F.R. § 3.655.  Even if the service-connected 
disabilities were evaluated based on the evidence currently 
of record, however, increased evaluations would not be 
warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1, et. al.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required. See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of present claim for a higher initial 
evaluation for the service-connected bilateral hearing loss, 
the Board has considered all evidence of severity since the 
effective date for the award of service connection in January 
2003.  With regard to the claims for an increased rating, the 
following analysis is undertaken with consideration that 
different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of the October 2004 claim for increased 
ratings.  The Board's adjudication of the claims accordingly 
satisfies the requirements of Hart.  

Hypertension

The Veteran's hypertension is currently rated as 10 percent 
disabling.  Evaluations for hypertension are assigned under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Under DC 7101, a 10 
percent evaluation is warranted in cases of diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assigned in cases of diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  Finally, a 60 percent evaluation 
is warranted for diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104.

In comparing the Veteran's symptoms during the period of 
appellate review to these the rating criteria, the Board 
finds that the service-connected hypertension would not 
warrant a rating in excess of the currently assigned 10 
percent.   As indicated, a higher rating would only be 
warranted if the Veteran's blood pressure readings showed 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The evidence, however, 
shows that the Veteran's blood pressure readings 
overwhelmingly consist of diastolic pressures under 110 and 
systolic pressure under 200.  For instance, in October 2003, 
his blood pressure readings were 150/100, 150/100, and 
140/90, and the Veteran reported having readings of around 
128/70 at home.  In addition to similar blood pressure 
readings taken during the Veteran's frequent regular 
outpatient treatment, his blood pressure readings during a 
June 2004 VA examination were 110/70, 118/70, and 110/70.  
Then, during a May 2005 VA examination, his blood pressure 
readings were 145/90, 140/90, and 140/90.  During VA 
outpatient treatment in January 2006, his blood pressure was 
134/100, but the Veteran reported that his blood pressure at 
home was around 120/85.  Blood pressure readings during 
outpatient treatment from January 2006 to March 2007 are 
consistent with the readings during his May 2005 VA 
examination.  

An April 2007 VA telephone consultation note shows that the 
Veteran complained of blood pressure readings of 144/103, 
158/94, 161/104, 157/102, 158/97, 161/104; on follow-up the 
next day, however, his blood pressure was 152/96.  Similarly, 
in May 2007, his blood pressure was 155/103 during VA 
outpatient treatment, but his blood pressure was 131/94 on 
follow-up the next week.  An August 2007 VA examination 
likewise reveals blood pressure readings of 159/114, 176/110, 
176/104, but the Veteran's blood pressure was 160/60 on 
follow-up later in August 2007.  Similarly, an October 2007 
VA outpatient treatment record notes a blood pressure reading 
of 142/112, but the Veteran's blood pressure readings were 
143/105 and 140/90 in November 2007.  

In summary, the Veteran is shown to have had diastolic 
pressure over 110 in August 2007 and October 2007, but these 
isolated readings do not constitute diastolic pressure 
predominantly 110.  See 38 C.F.R. § 4.104.  Similarly, the 
Veteran is not show to have any systolic pressure of 200 or 
more.  For these reasons, an evaluation higher than 10 
percent would not be warranted for the service-connected 
hypertension even if the Veteran had not failed to appear at 
his most recent VA examination.  

Chondromalacia of the Right and Left Patella

The Veteran is currently assigned separate 10 percent 
evaluations for the service-connected chondromalacia of the 
right and left patella.  As the evidence is related, the 
Board will address the issues concurrently.  

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263.  The criteria of the 
diagnostic codes pertinent in the present case are as 
follows:

Under Diagnostic Code 5260, which concerns limitation of 
flexion of the leg, a noncompensable (zero percent 
evaluation) is assigned for flexion limited to 60 degrees; a 
10 percent evaluation is assigned for flexion limited to 45 
degrees warrants; a 20 percent evaluation is assigned for 
flexion limited to 30 degrees; and a 30 percent evaluation is 
assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees; a 10 percent evaluation 
is assigned for extension limited to 10 degrees; a 20 percent 
evaluation is assigned for extension limited to 15 degrees; a 
30 percent evaluation is assigned for extension limited to 20 
degrees warrants; a  40 percent evaluation is assigned for 
extension limited to 30 degrees; and a 50 percent evaluation 
is assigned for extension limited to 45 degrees.

Separate knee evaluations under these Diagnostic Codes may be 
assigned when specific symptoms are shown.  See VAOPGCPREC 
23-97; see also VAOPGCPREC 9-98.  

Moreover, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  Diagnostic Code 5010 provides that traumatic arthritis 
is to be rated as degenerative arthritis.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the joint affected.  38 
C.F.R. § 4.71a.

Here, in comparing the Veteran's service-connected symptoms 
during the appellate period to the rating criteria, the Board 
finds that ratings higher than the currently assigned 10 
percent are not assignable for the service-connected 
chondromalacia of the right and left patella.  To the 
contrary, the evidence does not show flexion limited to 30 
degrees or extension limited to 15 degrees.  Nor is there any 
indication of ankylosis.  

Specifically, the Veteran underwent a VA examination in June 
2004.  He complained of persistent knee pain, with stiffness 
and swelling, but no heat or redness.  He used a cane to 
assist in walking, and he also described instability (a 
giving way feeling) in the left, but not right knee.  Plus, 
he could not squat or lift after repetitive use due to pain, 
he experienced limited endurance and mobility, and he had 
flare-ups with repeated use.  In fact, he informed the VA 
examiner, he could only walk approximately one-half mile.  He 
was similarly limited in recreational activities and could 
not do outdoor work.

On physical examination, the June 2004 VA examiner found no 
effusion, but there was mediolateral joint line and anterior 
patellofemoral joint tenderness with no crepitus.  Range of 
motion testing revealed extension to 0 degrees with mild 
discomfort and flexion to 120 degrees.  There was no 
instability.  The VA examiner diagnosed bilateral anterior 
knee pain, chondromalacia patellae, and indicated that the 
Veteran's range of motion was mildly limited due to lack of 
endurance following repetitive use, but his main limiting 
factor was low back pain.   

The Veteran then underwent a second VA examination in May 
2005.  He complained of effusion, stiffness, instability, but 
he denied giving way, weakness, episodes of dislocation or 
subluxation, locking.  He had weekly flare-ups of moderate 
severity.  On physical examination, the VA examiner found 
that range of motion testing revealed right and left knee 
extension to 0 degrees and flexion to 70 degrees with pain.  
There was no ankylosis. The VA examiner diagnosed bilateral 
chondromalacia patella.  

Throughout this time, the Veteran also underwent regular VA 
outpatient treatment during which he often complained of knee 
pain.  

Most recently, in July 2007, he underwent a third VA 
examination.  He complained of daily knee pain, instability, 
and occasional swelling, but denied locking.  He informed the 
VA examiner that he had difficulty with prolonged sitting or 
squatting, and climbing stairs.  Plus, he had activity-
related flare-ups, which lasted from 2 to 3 days.  He used a 
cane as needed.  On physical examination, the VA examiner 
found that the Veteran's knees had a mild-to-moderate degree 
of bony swelling.  There was pain no patellar compression 
bilaterally.  Range of motion testing revealed extension to 0 
degrees and flexion to 130 degrees with end-range pain, but 
no additional limitation following repetitive use.  The right 
knee was stable, but the left knee demonstrated slight 
anterior/posterior ("AP") laxity.  Both knees also 
demonstrated pain on varus/valgus stress testing.  There was 
laxity in the right knee, but there was no crepitus.  
McMurray's test was positive bilaterally.  The VA examiner 
reported that X-rays revealed mild degenerative joint disease 
(DJD) bilaterally, especially at the patellofemoral joint.  
The diagnosis was DJD of both knees.  

In summary, the evidence, even when taking into consideration 
the Deluca factors, does not show flexion limited to 30 
degrees or extension limited to 15 degrees.  Nor is there any 
indication of ankylosis.  Accordingly, higher evaluations 
would not be warranted based on the evidence currently of 
record even if he had reported to the subsequent VA 
examination.  

In addition, in an April 2008 rating decision, the RO 
assigned separate 10 percent evaluations for laxity of the 
left and right knee under Diagnostic Code 5257, which 
concerns "other impairments of" the knees.  The Veteran did 
not submit a notice of disagreement (NOD) disagreeing with 
the 10 percent ratings assigned, and the issues of a higher 
rating for the now-service-connected laxity of the bilateral 
knees is not before the Board.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Additionally, Diagnostic Codes 5258, 5259, 
5262, and 5263 are not applicable because there is no 
indication of  dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint; 
removal of semilunar cartilage; impairment of the tibia and 
fibula; or genu recurvatum.  Accordingly, a higher evaluation 
would not be warranted under these Diagnostic Codes.  
38 C.F.R. § 4.71a.


Residuals of a Fracture of the Third Metatarsal with Cystic 
Changes of the Distal Area of the First Metatarsal of the 
Right Foot

The Veteran is seeking a compensable evaluation for the 
service-connected right foot disability.  

Disabilities of the feet are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensable (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  

Diagnostic Code 5279 provides a 10 percent disability rating 
for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Also, Diagnostic Code 5277 provides ratings for bilateral 
weak foot, Diagnostic Code 5278 provides ratings for acquired 
claw foot (pes cavus), and Diagnostic Code 5282 provides 
ratings based on hammer toes.  

Here, in comparing the Veteran's service-connected symptoms 
during the appellate period to the rating criteria, the Board 
finds that a compensable rating is not assignable for the 
service-connected right foot disability.  

Specifically, there is no indication of moderate flatfoot 
with weight-bearing line over or medial to the great toe, 
inward bowing of the atendo Achilles, pain on manipulation 
and use of the feet, bilateral or unilateral, under 
Diagnostic Code 5276; anterior metatarsalgia (Morton's 
disease) under Diagnostic Code 5279; unilateral hallux valgus 
that is severe, equivalent to amputation of great toe, under 
Diagnostic Code 5280; moderate malunion or nonunion of tarsal 
or metatarsal bones under Diagnostic Code 5283, or moderate 
residuals of foot injuries under Diagnostic Code 5284.  

The record shows that the Veteran underwent a VA examination 
in May 2005.  He complained of progressively worse symptoms 
involving a burning sensation in the anterior foot, but 
without osteomyelitis, inflammation, abnormal motion, 
deformity, or general debility.  He used a crutch to assist 
in walking, and he also had weekly flare-ups lasting one to 2 
days with severe symptoms.  He had to lie down and use 
medication for relief of a flare-up.  On physical 
examination, the VA examiner found that the Veteran walked 
with an antalgic gait, but the feet had no abnormal weight-
bearing.  Functional limitations consisted of an inability to 
stand for more than a few minutes and walk more than a few 
yards.  There was no ankylosis, hammertoes, or pes cavus.  
There was fatigability, pain on motion, and tenderness at the 
right ankle 1st metatarsal joints, but no instability, 
crepitus, effusion, weakness. There was hallux valgus with 
1st metatarsophalangeal joint showed 18 degrees of 
angulation, but this was correctable.  The VA examiner also 
noted that X-rays from May 2001 showed small calcaneal spurs.  
Based on the results of the examination, the VA examiner 
diagnosed fracture of the right 3rd metatarsal.  

In July 2007, the Veteran underwent a second VA examination.  
He reported having no pain, and he did not use any corrective 
devices. He did, however, complain that his right foot was 
intolerant to standing on hard surfaces, and he had to walk 
with care.  He had infrequent flare-ups that were activity-
related.  On physical examination of the right foot, the VA 
examiner found no corns, calluses, or edema.  There was a 
moderate degree of pes planus bilaterally, but the Achilles 
tendons were properly aligned and nonpainful.  There was no 
pain on motion or restriction of motion, but there was marked 
tenderness to the dorsum of the foot.  Weightbearing patterns 
were normal.  The foot revealed weakness and instability 
while attempting to stand on tiptoe, and there was a hallux 
valgus deformity of approximately 30 degrees also present.  
The VA examiner noted that X-rays revealed a moderate degree 
of hallux valgus, plantar calcaneal bone spur, and very mild 
DJD at the talonavicular joint.  The VA examiner diagnosed 
DJD of the right foot and hallux valgus deformity.  

The VA outpatient treatment records during this period also 
show that the Veteran complained of pain radiating from the 
low back to the feet.  In January 2004, for instance, his 
complaints were diagnosed as lumbar radiculitis into the 
feet.  Similarly, in September 2004, the Veteran complained 
of numbness in his toes, which was diagnosed as neuropathy 
due to alcohol use.  

In summary, a compensable evaluation is not warranted for the 
service-connected right foot disability.  The May 2005 VA 
examination shows no indication of flat foot.  Although the 
July 2007 VA examination found flat foot, which the VA 
examiner characterized as "moderate," the Achilles tendon 
was properly aligned and nonpainful.  Accordingly, a 
compensable evaluation would not be warranted under 
Diagnostic Code 5276.  

The May 2005 and July 2007 VA examiners also did not 
diagnosis anterior metatarsalgia (Morton's disease).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5279.   Although the VA 
examiners both diagnosed unilateral hallux valgus, this is 
not shown to be equivalent to amputation of great toe.  See 
id. at Diagnostic Code 5280.  In fact, the Veteran informed 
the July 2007 VA examiner that he had no pain used no 
corrective devices, and the examiner found that the hallux 
valgus deformity was "moderate."  

Additionally, the Board also finds that the service-connected 
right foot symptomatology is not shown to be manifested by 
moderate malunion or nonunion of tarsal or metatarsal bones, 
or moderate residuals of foot injuries.  Although the Veteran 
has some difficulty walking, the June 2004 VA examiner 
emphasized that the primary cause of the Veteran's symptoms 
was his low back disorder.  The remaining evidence is 
consistent with the VA examiner's assessment.  In fact, the 
voluminous medical records demonstrate that the Veteran 
frequently complained of low back pain, but rarely complained 
of foot pain, except as noted.  Accordingly, a higher 
evaluation is not warranted under Diagnostic Codes 5283 or 
5284.

To the extent the July 2007 VA examiner diagnosed DJD of the 
right foot, this was based on an X-ray showing DJD of the 
talonavicular joint. The Veteran, however, is not service-
connected for a disability of the ankle.  Therefore, a 
compensable evaluation is not assignable for DJD (arthritis) 
of the talonavicular joint.  See 38 C.F.R. § 4.59.  

Finally, a compensable evaluation is not assignable under 
Diagnostic Codes 5277, Diagnostic Code 5278, 5281, or 5282, 
because the evidence does not demonstrate bilateral weak 
foot, acquired claw foot (pes cavus), hallux rigidus, or 
hammer toes.  

Therefore, even if the Veteran had appeared at his subsequent 
VA examination, a compensable evaluation would not be 
warranted for the service-connected right foot disability.  

Bilateral Hearing Loss

The Veteran is also seeking a compensable initial evaluation 
for the service-connected bilateral hearing loss.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1993).  Hearing impairment is 
determined by averaging the hearing impairment at each of the 
four designated frequencies (1000, 2000, 3000, and 4000 
Hertz).  38 C.F.R. § 4.85.  This results in a Puretone 
Threshold Average for each ear.  Id.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85.  Id.  This results in a score, expressed as a 
Roman numeral, for each ear.  Id.  The Roman numeral scores 
for both ears are then charted in Table VII of 38 C.F.R. 
§ 4.85, and the intersection of the scores provides the 
percentage of disability.  Id.

Effective June 10, 1999, exceptional patterns of hearing 
impairment, which cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85, may be evaluated under the 
provisions of 38 C.F.R. § 4.86.  These provisions apply when 
either the Puretone threshold at each of the four specified 
frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or 
when the Puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. 
§ 4.86(b).  If either of these provisions applies, each ear 
is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman 
numeral designation for the ear with an exceptional pattern 
of hearing impairment is derived from Table VI or VIa, 
whichever results in the higher numeral.  When 38 C.F.R. 
§ 4.86(b) is applicable, the assigned numeral is elevated to 
the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

Here, in comparing the Veteran's bilateral hearing loss 
symptomatology to the applicable rating criteria, the Board 
finds that an initial compensable evaluation is not 
warranted.  

In April 2003, the Veteran underwent a VA audiological 
evaluation.  The VA examiner noted the Veteran's complaints 
of having trouble hearing the television and on the phone 
without his hearing aids.  Audiometer results were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
40
50
60
44
LEFT
N/A
20
50
55
50
46

Speech recognition scores were 84 percent right ear and 80 
percent left ear.  The audiologist diagnosed a mild-to-
moderately high frequency sensorineural hearing loss (SNHL) 
bilaterally, which was unchanged from a prior evaluation in 
August 2002.  

In applying the April 2003 audiological evaluation results to 
Table VI of 38 CFR 4.85, a Level III is derived for the left 
ear, and a Level II is determined for the right ear.  A 
noncompensable evaluation is derived from Table VII of 38 CFR 
4.85 by intersecting row II, the better ear, with column III, 
the poorer ear.  

In June 2005, the Veteran underwent a second VA audiological 
evaluation.  The examiner noted the Veteran's complaints of 
difficulty hearing without hearing aids. The VA examiner also 
administered an audiometer test, but found that the test 
results were elevated and the Veteran was inconstant in his 
responses.  Therefore, the thresholds were deemed inadequate 
for rating purposes and were not reported by the VA examiner.  
The examiner indicated that retesting was necessary.  

The Veteran underwent a VA outpatient audiological 
consultation in March 2007.  The assessment was moderate-high 
frequently SNHL, but the audiologist did not provide 
audiometer and speech recognition scores.  Accordingly, the 
March 2007 evaluation is not acceptable for VA rating 
purposes

In August 2007, the Veteran underwent another VA audiological 
evaluation.  The examiner noted the Veteran's complaints of 
difficulty with conversations.  Audiometer results were as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
40
60
70
49
LEFT
N/A
30
55
60
70
54

Speech recognition scores were 84 percent right ear and 88 
percent left ear.  The audiologist diagnosed mild-to-severe 
SNHL bilaterally.  

In applying the August 2007 VA audiological evaluation 
results to Table VI of 38 CFR 4.85, a Level II is derived for 
the left ear, and a Level II is determined for the right ear.  
A noncompensable percent evaluation is derived from Table VII 
of 38 CFR 4.85 by intersecting row II, the better ear, with 
column II, the poorer ear.  

For these reasons, an initial compensable evaluation is not 
warranted for the service-connected bilateral hearing loss.  
The Board points out that the ratings derived from the Rating 
Schedule are intended to make proper allowance for hearing 
aids.  38 C.F.R. § 4.859(a).

Finally, with regard to all of the above determinations, 
"staged ratings" are not warranted because the schedular 
criteria for higher ratings were not met at any time during 
the period under appellate review for any of the service-
connected disabilities. See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed during 
the period of appellate review, the evidence, including the 
Social Security Administration (SSA) records, shows that the 
primary precipitants of his unemployability and 
hospitalizations included low back pain and psychiatric 
disabilities.  The Board also points out that the Veteran is 
currently receiving a total disability rating based on 
individual unemployability (TDIU), which is recognition of 
his secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  

With specific regard to the Veteran's service-connected 
bilateral hearing loss, the Court in Martinak v. Nicholson, 
21 Vet. App. 447 (2007), noted that, unlike the rating 
schedule for hearing loss, the extra-schedular provisions did 
not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted. 
 The Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.  Here, the April 2003 and August 2007 VA 
examiners, as shown, described the Veteran's subjective 
complaints.  While the Board has considered this evidence in 
light of Martinak and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the Board does not find that the Veteran has 
described functional effects that are "exceptional" or not 
otherwise contemplated by the noncompensable evaluation.  
Rather, his description of difficulties with hearing is 
consistent with the degree of disability addressed by such an 
evaluation.  The Board points out that the ratings derived 
from the Rating Schedule are intended to make proper 
allowance for hearing aids.  38 C.F.R. § 4.85.

For these reasons, the Board is not required to remand the 
present claims for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 10 percent for the 
service-connected hypertension is denied.

An increased evaluation in excess of 10 percent for the 
service-connected chondromalacia of the right patella with 
arthritis is denied.

An increased evaluation in excess of 10 percent for the 
service-connected chondromalacia of the left patella with 
arthritis is denied.

A compensable evaluation for the service-connected residuals 
of a fracture of the third metatarsal with cystic changes of 
the distal area of the first metatarsal of the right foot is 
denied.

An initial compensable evaluation for the service-connected 
bilateral hearing loss is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


